IN THE SUPREME COURT OF PENNSYLVANIA
                                :
OFFICE OF DISCIPLINARY COUNSEL, : No. 2441 Disciplinary Docket
                                :
                Petitioner      : No. 207 DB 2017
                                :
           v.                   : Attorney Registration No. 307141
                                :
NICHOLE ASHLEY COLLINS,         : (Dauphin County)
                                :
                Respondent      :


                                      ORDER


PER CURIAM
      AND NOW, this 12th day of March, 2018, upon consideration of the Verified

Statement of Resignation, Nichole Ashley Collins is disbarred on consent from the Bar

of the Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and she shall comply with

the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).